United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-551
Issued: September 28, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 3, 2011 appellant filed a timely appeal from a December 7, 2010 decision of
an Office of Workers’ Compensation Programs’ (OWCP) hearing representative that affirmed a
May 5, 2010 decision granting appellant a schedule award for a two percent permanent
impairment of the right leg. The claim was docketed as No. 11-551.1
The Board has duly considered the matter and finds this case is not in posture for
decision. In developing appellant’s claim for a schedule award, OWCP issued a May 5, 2010
decision that granted appellant a schedule award for a two percent permanent impairment of the
right leg. He requested a hearing that was held on September 28, 2010. Following the hearing,
the record was left open for 30 days so that appellant could submit a medical report from
Dr. Martin Fritzhand, an attending physician, that comported with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides).2 In a report dated October 11, 2010, received by OWCP on November 15,
1

This case has previously been before the Board. In a December 15, 2004 decision, the Board found that a
medical conflict had been created regarding whether appellant was entitled to a schedule award for accepted
herniated discs at L3-4 and L4-5. The Board remanded the case to OWCP for referral to an appropriate impartial
specialist to resolve the conflict. Docket No. 04-1213 (issued December 15, 2004), copy attached.
2

A.M.A., Guides (6th ed. 2008).

2010, Dr. Fritzhand advised that he utilized the tables and figures found in Chapter 16, The
Lower Extremities, of the sixth edition of the A.M.A., Guides, and concluded that appellant had
a seven percent impairment of each lower extremity. In the December 7, 2010 decision,
OWCP’s hearing representative stated that no evidence was received following the hearing.
In the case of William A. Couch,3 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all relevant evidence properly submitted by a claimant and received by
OWCP before the final decision is issued. Appellant submitted an October 11, 2010 report on
November 15, 2010 that is relevant as to whether the accepted herniated discs caused a
permanent impairment to his lower extremities. This report was not considered by OWCP’s
hearing representative when she rendered the December 7, 2010 decision. Thus, the case must
be remanded to OWCP to review the October 11, 2010 report from Dr. Fritzhand, to be followed
by an appropriate decision as to whether appellant is entitled to an increased schedule award for
his right leg and whether he is entitled to a schedule award for his left leg.
IT IS HEREBY ORDERED THAT the December 7, 2010 decision of the Office of
Workers’ Compensation Programs be vacated and the case remanded to OWCP for proceedings
consistent with this order of the Board.
Issued: September 28, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

41 ECAB 548 (1990); see Willard McKennon, 51 ECAB 145 (1999).

2

